Title: To Benjamin Franklin from Jacques Brillon de Jouy, 4 [May] 1778
From: Brillon de Jouy, Jacques
To: Franklin, Benjamin


Lundy 4. [May, 1778]
M. Brillon presente ses respects a Monsieur franklin.
Il le prie de lui dire ce qu’il pense sur la proposition suivante.
M. Hennet ami de M. Brillon qui a deja fait quelques fournitures d’armes pour le congrés, ayant appris l’arrivée de Messieurs de la Virginie demande s’il pouroit se reclamer auprés d’eux de Monsieur franklin pour leur offrir ses services.
Si monsieur franklin n’y voit pas d’inconvenient M. Brillon le prie de lui envoyer les noms et demeures de ces Messieurs, et même d’y joindre si cela se peut, un petit mot de recomandation en faveur de M. Hennet qui a eté hier au soir chez Monsieur franklin et qui ne l’a pas trouvé.
